Citation Nr: 0637704	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000 for the grant of a 10 percent disability rating for 
residuals of a right foot 3rd metatarsal fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

The appellant served on active duty for training from January 
1964 to May 1964, from December 1965 to January 1966, from 
July 1966 to August 1966, and in June 1967, August 1969, and 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in which the RO increased the 
appellant's service-connected residuals of a right foot 3rd 
metatarsal fracture disability rating from noncompensable to 
10 percent effective September 28, 2000.  The appellant filed 
a timely appeal to the effective date assigned by the RO for 
this increased rating.  In a subsequent rating decision dated 
in May 2002, the RO denied the appellant's request for an 
earlier effective date.  The appellant appealed that decision 
to the Board.  

In a June 2005 decision, the Board denied the appellant's 
request for an earlier effective date.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2006, the 
Court vacated and remanded the Board's June 2005 decision in 
light of a Joint Motion to Remand submitted by the parties. 
See October 2006 Joint Motion; October 2006 Court order.  As 
such, the appeal has been returned to the Board for 
compliance with the instructions set forth in the October 
2006 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the record with respect to the issue of 
entitlement to an effective date earlier than September 28, 
2000 for the grant of a 10 percent disability rating for 
residuals of a right foot 3rd metatarsal fracture discloses a 
need for further development prior to final appellate review.  
Generally, the effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later. See 38 U.S.C.A. § 5110(a); 38 
C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In its June 2005 decision, the Board examined whether the 
evidence of record indicated that it was factually 
ascertainable that the appellant met the criteria for a 10 
percent rating for residuals of a right foot 3rd metatarsal 
fracture at any time during the one-year period preceding 
September 28, 2000.  The Board found that although the 
appellant's claims file contained numerous VA outpatient 
treatment notes dated from December 1999 to September 2000 
and even earlier, these records did not contain any 
references whatsoever to the appellant's residuals of a right 
foot 3rd metatarsal fracture (save for a single December 1999 
x-ray reference to the existence of an "old fracture of the 
right third metatarsal shaft"), much less evidence which 
indicated that this disorder met the requirements for the 
assignment of a 10 percent rating.  The Board found that such 
evidence of a factually ascertainable increase was actually 
obtained at the time of a December 2000 VA examination, 
although the RO assigned an earlier effective date of 
September 2000.  On that basis, the Board concluded that 
September 28, 2000 was the earliest date for which the 
assignment of a 10 percent rating for the appellant's 
residuals of a right foot 3rd metatarsal fracture was 
possible; and as such, denied an earlier effective date for 
his increased rating.

However, in the October 2006 Joint Motion to Remand, VA's 
General Counsel and the appellant argued that the VA failed 
to fulfill its obligation to assist the appellant in the 
development of his claim.  Specifically, the motion 
referenced a 1997 Board hearing transcript (performed in 
connection with a prior claim) in which the appellant 
testified about private medical treatment for his foot that 
he received from two medical providers, Drs. Brosac and 
Ambroziak.  These records were never associated with the 
claims file.  The Joint Motion to Remand indicates that the 
appellant's testimony regarding these records placed the VA 
on notice of potentially pertinent evidence that could 
contain information establishing an earlier effective date 
for the appellant's increased rating claim.  As such, the 
parties requested that the case be remanded to the Board in 
order to assist the appellant in obtaining these records.   

In its October 2006 order, the Court granted the October 2006 
Joint Motion to Remand and ordered that the Board comply with 
the instructions set forth therein.  Therefore, in compliance 
with the Court's October 2006 order, the Board remands this 
case to the RO for the purpose of obtaining the private 
medical records discussed above.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should request that the appellant 
(a) furnish the complete name and address of 
Dr. Brosac and (b) confirm the name and 
address of Donald L. Ambroziak, DMP, 210 St. 
George, Richmond, Kentucky 40475.  The 
appellant should be asked to provide 
specific authorizations for the release of 
medical records from these two medical 
providers.  After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the RO.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


